Citation Nr: 1118738	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-35 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a dental condition characterized by jaw pain, bruxism and headaches.  


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to December 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied entitlement to service connection for dental condition with jaw pain.

Regarding the Veteran's dental claim, the RO has only addressed whether service connection is warranted for compensation purposes.  A claim for service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  

The record does not indicate whether the claim for entitlement to service connection for a dental condition characterized by jaw pain, bruxism and headaches for treatment purposes has been adjudicated by the RO or referred to the VA Medical Center (VAMC) for adjudication.  As the record does not establish that this claim has been addressed by the agency of original jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for the appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that dental treatment he received during active duty service resulted in his current dental condition characterized by jaw pain, bruxism and headaches.  Service treatment records show that the third molars were impacted at enlistment and were removed during service.  The Veteran and his colleague have provided statements that the Veteran complained of jaw pain and headaches ever since his teeth were extracted.  

A September 2009 letter from the Veteran's private dentist demonstrates that he received dental treatment for eight to nine years with that provider.  The claims file includes treatment with this dentist only from April 2007 to September 2008.  VA has a duty to obtain relevant records of private treatment.  38 U.S.C.A. § 5103A(b) (West 2002); Massey v. Brown, 7 Vet. App. 204 (1994).  These records are relevant to the appeal and efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159 (2010).

The Board notes that the treatment records currently associated with the claims file demonstrate a diagnosis of bruxism and reported jaw pain.  The current regulations regarding dental claims do not provide for compensation for either bruxism or jaw pain alone.  However, bruxism and jaw pain are often associated with temporomandibular joint disorder (referred to as TMJ), which is provided compensation under 38 C.F.R. § 4.150, Diagnostic Code 9905 (2010).  Moreover, the Veteran has reported headaches as a direct result of the in-service dental treatment.  The regulations provide for compensation for migraines under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).  Therefore, if the treatment records or any other evidence obtained indicates diagnosis of TMJ or chronic headaches or any other compensable disability, the Veteran should be scheduled for a VA examination in order to determine the current nature and etiology of his reported symptoms or diagnoses.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should obtain all records of the Veteran's private dental treatment, including treatment from 2000 to present, in accordance with 38 C.F.R. § 3.159.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

If the Veteran fails to provide any necessary releases, he should be informed that he may submit the evidence herself.  He should be informed of any records that cannot be obtained.

2.  If, after all relevant records have been obtained, there is evidence of a current disability, including TMJ or chronic headaches, provide the Veteran with a VA examination to determine whether any currently diagnosed disorder is related to dental treatment during active duty service.  The examiner should review the claims folder and indicate that such a review was completed.  

The examiner should also provide an opinion as to whether any currently diagnosed disability at least as likely as not (e.g., a 50 percent or greater probability) had its onset in service or is the result of a disease or injury in service.  

The examiner must provide a rationale for all opinions provided.  The rationale must take into account the Veteran's reports.  

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner concludes that an opinion cannot be provided without result to speculation, the examiner must provide a rationale for this conclusion and should state whether the inability to provide an opinion is due to a need for further information (with the needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the diagnosed disability.

3.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinions and rationales requested in this remand.  

4.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



